Citation Nr: 0104936	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include spondylolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1973.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the benefit 
sought on appeal.

The Board notes that in January 2000, the veteran requested a 
hearing at the RO.  However, in a statement received at the 
RO in March 2000, the veteran withdrew his hearing request.  
38 C.F.R. § 20.704.  There are no other outstanding hearing 
requests of record.  


FINDINGS OF FACT

1.  In an unappealed December 1973 rating decision, the RO 
denied service connection for spondylolysis.

2.  The evidence associated with the claims file subsequent 
to the RO's December 1973 decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that denied service 
connection for spondylolysis is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's December 
1973 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
back disorder, to include spondylolysis, have been met.  
38 U.S.C.A. § 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the veteran's claim of entitlement to 
service connection for a back disorder.  Essentially, the 
veteran maintains that he developed a back disorder during 
military service, and has had continuous problems with his 
back ever since service.  The Board observes that the 
veteran's claim was first considered and denied in a December 
1973 rating decision.  The basis of that denial was that the 
evidence showed a diagnosis of spondylolysis, which was 
considered a congenital defect, and there was no evidence 
that the veteran's "pre-existing" spondylolysis had 
increased in severity or chronically worsened during service 
beyond the natural progress of the disease.  The veteran was 
notified of that decision and his appellate rights by VA 
letter dated in December 1973.  The veteran did not initiate 
a timely appeal as to that decision and it became final.  See 
38 U.S.C.A. § 7105(a)(c).   

In March 1989, the veteran submitted a request to reopen his 
claim for service connection for spondylolysis.  In a letter 
dated April in 1989, the RO informed the veteran that he 
needed to submit evidence of recent treatment for the claimed 
disability.  In June 1989, the RO denied reopening the claim 
on the basis that the veteran failed to provide new and 
material evidence.  In March 1995, the veteran again 
attempted to reopen his claim of entitlement to service 
connection for a back condition.  The RO sent a letter in the 
same month informing the veteran that he needed to submit 
evidence that a back condition was incurred in or aggravated 
during service.  In May 1995, the veteran's request to reopen 
his claim was denied on the basis that he did not submit the 
requested evidence.  In May 1999, the veteran submitted an 
additional request to reopen his claim for service 
connection.  In a September 1999 rating decision, the RO 
determined that the veteran had submitted new and material 
evidence sufficient to reopen a previously disallowed claim, 
but denied the claim on the basis that spondylolysis pre-
existed service and that there was no objective evidence of a 
chronic worsening in order to establish service connection by 
aggravation.  

The Board points out that although the RO recently reopened 
the claim for service connection for spondylolysis, and 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened, is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the basis for the denial of service 
connection in the December 1973 rating decision was that 
there was no showing that the veteran's pre-existing 
spondylolysis had increased in severity or chronically 
worsened during service beyond the natural progress of the 
disease.  See 38 C.F.R. § 3.306(a).  The only evidence 
present at the time of the December 1973 rating decision were 
the veteran's service medical records, which showed a 
diagnosis of spondylolysis in August 1973, and a subsequent 
Medical Board in September 1973, which found him unfit for 
duty.  The Medical Board found that the veteran's 
spondylolysis had existed prior to service, and was not 
aggravated in service.  As a result, the veteran was 
discharged from service.  

Additional pertinent evidence has been associated with the 
claims file since the RO's December 1973 denial of the 
veteran's claim for service connection.  This evidence 
includes private medical records from various physicians 
covering the period of time between February 1985 to June 
1999.  These medical records show 
that the veteran has a reported history of back pain and 
post-service treatment for low back pain.  This evidence also 
contains various diagnoses of a back disorder, to include 
recurrent lumbosacral sprain and spondylolysis.  In addition, 
the veteran was afforded a VA examination in July 1999.  The 
examiner diagnosed the veteran with osteoarthritis and minor 
degenerative changes of the lower lumbar spine, but found no 
evidence of spondylolysis at L4/5.  The veteran has also 
submitted various lay statements from his relatives 
indicating that he did not suffer from a back disorder prior 
to service, but has had ongoing problems with his back since 
his discharge from service.

Based on the foregoing evidence, the Board finds, as did the 
RO in a September 1999 rating decision, that the evidence 
associated with the veteran's claims file subsequent to the 
December 1973 decision is new and material.  As such, there 
is a basis to reopen the veteran's claim for service 
connection for spondylolysis.  Prior to December 1973, the 
only evidence of record of was the veteran's service medical 
records and a September 1973 Medical Board report, which 
showed that the veteran had a diagnosis of spondylolysis that 
had existed prior to service, and was not aggravated during 
service.  However, newly submitted evidence supports the 
veteran's contention that he did not have a back disorder 
prior to entering military service, but that he sustained a 
back disorder during service, and has had problems with his 
back ever since that time.  The "new" evidence was not 
previously of record, and is neither cumulative nor redundant 
of evidence in the file at the time of the December 1973 
final denial.  The Board finds that the new evidence of 
record is material, in that it relates to the matter on 
appeal, and thus, so significant that it must be considered 
in order to fairly decide the merits of the claim. See 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran's claim for entitlement to service connection for a 
back disorder, to include spondylolysis, is reopened.  


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a back disorder, to include spondylolysis, and 
to this extent, the appeal is granted.


REMAND

As the Board has reopened the veteran's claim for service 
connection for a back disorder, to include spondylolysis, the 
Board must ensure that the duty to assist has been satisfied.  

During the pendency of the appeal, a new law was enacted, 
effective November 9, 2000, entitled the Veterans Claims 
Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminated 
the concept of a well-grounded claim, and essentially 
heightened VA's duty to assist.  Specifically, the law 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of this 
notification, VA is required to inform the claimant as to 
what evidence the claimant is to provide and what evidence, 
if any, VA will attempt to obtain on the claimant's behalf.  
The VCAA also indicates that a medical examination will be 
provided when necessary to make a decision on a claim.  This 
legislation is applicable to this veteran's claim.  See 
Karnas v. Derwiniski, 1 Vet. App. 308, 312-313 (1991).

In October 1998, the RO made an effort to obtain private 
medical records identified by the veteran.  A request for 
medical records was sent to Dr. Ted Lang in Fargo, North 
Dakota.  Attached was a VA Form 21-4142, an Authorization and 
Consent to Release Information, signed by the veteran.  The 
VA 21-4142 was returned to the RO and written under the 
comment section was "low back and neck pain," signed by Dr. 
Lang and dated November 1998.  However, there were no 
corresponding treatment records attached to that statement.  
A request for medical records, and a VA Form 21-4142, was 
also sent to Dr. David S. Lotzer in Moorhead, Minnesota.  
Likewise, the VA Form 21-4142 was returned with a diagnosis 
written under the comment section indicating that the veteran 
suffered from "recurrent lumbo-sacral sprain and segmental 
dysfunction w/a myositis ... right lateral spondylitis."  Dr. 
Lotzer signed that diagnosis, and also listed various dates 
of treatment from May 1996 to July 1996, but he did not 
provide any clinical records.  The Board is of the opinion 
that these records should be obtained and associated with the 
claims file.

Further, in regard to the July 1999 VA examination, the Board 
notes that the examiner was requested to comment on whether 
the veteran's low back condition was chronically aggravated 
during service, and if so, what was the baseline level of the 
condition prior to service, and the level of additional 
disability at the time of his release from active duty.  In 
response to the foregoing, the examiner concluded that it was 
not possible to determine the level of additional disability 
upon service separation.  He also noted that the veteran had 
recently denied any back pain.  However, the Board finds that 
there are still unanswered questions in this appeal, which 
the July 1999 examination did not address.  Specifically, the 
examiner was not asked to comment on whether the veteran 
currently had spondylolysis, and whether it was considered a 
congenital disorder, or one that had pre-existed the 
veteran's military service.  Additionally, while the examiner 
diagnosed the veteran with osteoarthritis and minor 
degenerative changes of the lower lumbar spine, he did not 
offer an opinion as to whether any other current back 
disorder may be related to an incident of the veteran's 
service, or due to some other cause.  In this regard, the 
Board notes that there are references in the file that the 
veteran was involved in a car accident in 1997, for which he 
subsequently sough chiropractic treatment.  The Board is of 
the opinion that an additional VA examination is necessary to 
clarify what type of back disorder the veteran currently 
suffers from, and what relationship, if any, there is between 
any current back disorder and an incident of the veteran's 
active service.

In summary, the record contains various diagnoses of a back 
disorder.  However, it is unclear whether any current back 
disorder is due to a congenital disorder, a disorder pre-
existing the veteran's military service, an incident of the 
veteran's active military service, or some other intervening 
incident.  Thus, in order to resolve this matter, the Board 
believes that the veteran should be afforded an additional 
examination.  Further, there are additional relevant records 
identified by the veteran, which have not been obtained.  
Finally, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any other medical providers, 
both VA and non-VA, who have treated him 
for his back disorder, and whose records 
are not currently associated in his 
claims file.  After obtaining any 
necessary authorizations, the RO should 
assist the veteran in obtaining any and 
all such treatment records.  The RO 
should specifically request copies of 
clinical records from Dr. Ted Lang and 
Dr. David S. Lotzer.  All requests for 
records and responses to those requests, 
including negative responses, should be 
clearly documented in the veteran's 
claims file.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any low back 
disorder(s), which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
relevant records associated with the 
claims file, including outstanding 
treatment records that need to be 
obtained, prior to examination.  The 
examiner is specifically to render an 
opinion as to the following:  (1) whether 
the veteran currently has spondylolysis, 
and if so, whether it is considered a 
congenital defect, and/or whether it may 
have preexisted the veteran's entry into 
service; (2) if the examiner finds that 
the veteran currently has spondylolysis, 
and if the examiner determines that the 
veteran's spondylolysis preexisted the 
veteran's military service, the examiner 
should then offer an opinion as to 
whether the spondylolysis was aggravated 
during service beyond the natural 
progression of the disease.  (3) Finally, 
the examiner is requested to offer an 
opinion as to whether it is at least 
likely as not (50 percent likelihood or 
greater) that any currently diagnosed 
back disorder, to include spondylolysis, 
is related to the veteran's military 
service.  Since it is important "that 
each disability be review in its 
history[,] 38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be available to the 
examiner.

3.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

